DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Restriction/Election
Applicant’s election without traverse of Group I in the reply filed on 9/14/2022 is acknowledged. Claims 1-9 are pending of which claim 9 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Pending claims 1-8 have been examined on the merits.

Information Disclosure Statement (IDS)
The information disclosure statement (IDS) submitted on 3/19/2021 has been considered by the Examiner; however, the IDS contains references that are in a foreign language. The relevant portions of 37 CFR § 1.98 (a) and (b) state: 
(a)     Any information disclosure statement filed under § 1.97 shall include the items
listed in paragraphs (a)(1), (a)(2) and (a)(3) of this section...
(2)     A legible copy of:
(i)    Each foreign patent;
(ii)   Each publication or that portion which caused it to be listed, other than U.S. patents and U.S. patent application publications unless required by the Office;
(iv)  All other information or that portion which caused it to be listed.
(3)(i)    A concise explanation of the relevance, as it is presently understood by the individual designated in § 1.56(c) most knowledgeable about the content of the information, of each patent, publication, or other information listed that is not in the English language. The concise explanation may be either separate from applicant’s specification or incorporated therein.
(ii)   A copy of the translation if a written English-language translation of a non-English-language document, or portion thereof, is within the possession, custody, or control of, or is readily available to any individual designated in § 1.56(c).
(b)(4)     Each foreign patent or published foreign patent application listed in an information disclosure statement must be identified by the country or patent office which issued the patent or published the application, an appropriate document number, and the publication date indicated on the patent or published application. 
(5)     Each publication listed in an information disclosure statement must be identified by publisher, author (if any), title, relevant pages of the publication, date, and place of publication.

Accordingly, the references have been considered to the extent presented in the English language, as presented and accompanied by a reference document which is an English language equivalent or translation, to the extent cited in the instant Application’s disclosure, or as cited by the Examiner in a PTO-892. References which have been considered (to the extent provided) have been initialed. References which have not been considered have been lined through. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-8 are directed to a natural product (i.e., a law of nature/a natural phenomenon).   The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception – i.e., as drafted, the claims read upon a product of nature (i.e., a law of nature/a natural phenomenon) for the following reasons:   
Claims 1-8 are drawn to a composition (for the intended use as a diarrhea treating composition) formed entirely from natural ingredients, including the natural ingredient of taro and one or more natural ingredients among the genus of antidiarrheal food materials, the latter inclusive of amounts of natural materials among: 
vegetables from among: carrot, broccoli, cauliflower, bok choy, purple sweet potato, Chinese yam, lotus root,  and lotus seed; 
meats from among: beef, pork liver, and pork; 
fruits or nuts from among: cooked apple, chestnuts, and jujube; 
beans from among: small red bean and azuki bean; and 
cereals from among: rice, glutinous rice, and sorghum rice.
Optionally (in claim 8) the composition may contain -  but addition to the composition not required as claimed -  amounts of natural materials: protein, fat, vitamins A,D, and/or B1, calcium, iron, zinc, and/or sodium. 
The claimed composition is not markedly different from its/their naturally-occurring counterpart(s) because there is no indication that the composition, as claimed, has any characteristics or properties that are different from the naturally-occurring counterpart(s) - including the natural materials and compounds found therein or obtainable therefrom, and/or the mere contacting or proximity of two or more thereof.  The cited claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not recite any additional elements. 
Furthermore, the claims do not integrate the composition into a distinguishing practical application (for example, do not broadly or specifically recite dosage form(s) or a non-natural arrangement(s) thereamong, or recite therapeutically-effective amounts of the material consistent with a showing in the disclosure, or other distinguishing features demonstrating a marked difference), but merely recites the natural materials themselves or a multiplicity of natural materials.
 Therefore, the claimed composition is not deemed to be markedly different from what exists in nature in terms of structural and/or functional differences.  In other words, the claims do not set forth a marked difference in terms of structural and/or or functional differences (properties and/or characteristics) as compared to the naturally-occurring counterpart(s) (see, e.g., Diamond v. Chakrabarty, 447 U.S. 303(1980)).  Please note that combining natural materials (such as from two or more plants) does not remove the claims from reading upon a judicial selection (Funk Brothers Seed Col. V. Kalo Inoclulant Col. – 333 U.S. 127 (1948)) because again there is no evidence of a marked difference brought about by combining the instantly claimed natural materials or components thereof.  Please also note that modifying the concentration of the product/composition is not sufficient to remove the claimed composition from a judicial exception (see, e.g., Association for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. __, 133 S. Ct. 2107, 106 USPQ2d 1972 (2013)).  
Thus, when the relevant factors are analyzed, they weigh against a significant difference between the claimed invention and a judicial exception.   Therefore, the claimed invention is not considered to be patent eligible subject matter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim(s) 1, 3, 4, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brown AC, et al (Nutr Clin Care. 2004, 7(2), pp.69–74; PMID 15481740).
	The instant claims are drawn to a composition comprising [antidiarrheal] amounts of taro and food(s). The foods are optionally one or more of (A) vegetables, (a1) carrot, (a2) broccoli, (a3) cauliflower, (a4) bok choy, (a5) purple sweet potato, (a6) Chinese yam, (a7) lotus root,  and (a8) lotus seed; (B) meats, (b1) beef, (b2) pork liver, (b3) pork; (C) fruits or nuts, (c1) cooked apple, (c2) chestnuts, (c3) jujube; (D) beans, (d1) small red bean, (d2) azuki bean; (E) cereals (e1) rice, (e2) glutinous rice, and (e3) sorghum rice.
Brown however anticipates the claims by teaching a diet (composition of food) od “meat-based milk as the sole protein source, poi as the cereal alternative, banana, applesauce, string beans, carrots, and a vitamin supplement”, broadly, effective amounts of protein, taro (poi), fruit (banana, apple; C,c1), vegetables (beans, carrots; D,A,a1) (see instant claims 1,3,4) and vitamins (see instant claim 8). Additionally, Brown teaches poi and its source taro contain amounts of sodium (Na) and calcium (Ca) (Id., at “Definition of Poi”) and potential therapeutic effects of poi/taro including against diarrhea (Id., e.g. at Introduction).

Claim(s) 1-4, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xie (CN 106722963 A).
	The instant claims (including taro, and respective additional components enumerated herein A-E and a1-e3) are as of record above.
Xie, CN ‘963 (see English machine translation), however, anticipates the claims by teaching a “mixture composed of the following components: cauliflower, parsley, spinach, dried purple seaweed, celery, carrot, green turnip, tomato, green pepper, onion, Chinese yam, sweet potato, pumpkin, taro.”

 	Claim(s) 1-4, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu Jinfan (CN 201410687146; IDS).
	The instant claims (including taro, and respective additional components enumerated herein A-E and a1-e3) are as of record above.
	Wu Jinfan (CN ‘146, see english abstract) anticipates the claims by teaching a composition useful for treating/relieving diarrhea, comprising amounts of taro; antidiarrheal foods: lotus roots (A,a7), rice (E,e1); and sugar (see instant claims 1,3,4). The respective amounts are 110, 240-260, 90-110, and 50-70 grams, based on a total composition weight range of 490-500 grams, correspond to amounts of 20-22% taro, and 47-49% lotus, and 18-20% rice, which are within the ranges instantly claimed (see cl. 2), and further the amounts (see cl. 7) are anticipated by the claims and also are merely optional (“may be”) and therefore not patentably distinguishing of a required amount. 

	
	Please note, since the Office does not have the facilities for examining and comparing Applicants’ compositions with the compositions of the prior art, the burden is on applicant to show a novel or unobvious difference between the claimed product and the product of the prior art.  See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980), and “as a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons  therewith.” In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).

Conclusion
No claims are presently allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J KOSAR whose telephone number is (571)270-3054. The examiner can normally be reached Mon.-Fri. 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on (571)272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON J KOSAR/Primary Examiner, Art Unit 1655